Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

                                        No. 04-21-00301-CR

                                 Robert Michael Eugene WILKINS,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                      From the 198th Judicial District Court, Kerr County, Texas
                                      Trial Court No. B20-175
                            Honorable M. Rex Emerson, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Rebeca C. Martinez, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: June 29, 2022

AFFIRMED AS REFORMED

           A jury convicted appellant Robert Michael Eugene Wilkins of one count of sexual assault

of a child, and the trial court assessed punishment at ten years’ confinement. Wilkins appeals,

arguing his trial counsel rendered ineffective assistance and the trial court erred in assessing

attorney’s fees. Because we conclude Wilkins failed to establish his trial counsel rendered

ineffective assistance, but the record shows he is indigent, we reform the judgment as to attorney’s

fees and affirm the judgment as reformed.
                                                                                     04-21-00301-CR


                                          BACKGROUND

       The State indicted Wilkins for two counts of sexual assault of a child, alleging Wilkins

engaged in sexual intercourse with sixteen-year-old I.J. on two different dates. At trial, the jury

heard testimony from I.J. and Investigator Ed Holloway from the Kerr County Police Department,

and it was presented with Facebook messages between I.J. and Wilkins. The jury ultimately found

Wilkins guilty of one count, and Wilkins elected sentencing by the trial court. The trial court

imposed a sentence of ten years. Wilkins now appeals.

                             INEFFECTIVE ASSISTANCE OF COUNSEL

       In two issues, Wilkins argues his trial counsel rendered ineffective assistance by failing to

make certain objections during the guilt/innocence phase of his trial. Specifically, he argues his

trial counsel was ineffective because he failed to object to improper bolstering testimony made by

Investigator Holloway and extraneous offense evidence revealing Wilkins sold drugs to I.J.

According to Wilkins, no reasonable trial strategy exists to justify trial counsel’s conduct, and as

a result, trial counsel’s deficient performance prejudiced him.

                                       Standard of Review

       To establish ineffective assistance of counsel, a defendant must show his trial counsel’s

performance was deficient and the deficient performance prejudiced him. Prine v. State, 537

S.W.3d 113, 116 (Tex. Crim. App. 2017). A defendant demonstrates deficient performance when

he proves, by a preponderance of the evidence, counsel’s performance fell below an objective

standard of reasonableness. Id. at 117. Our review of defense counsel’s representation is “highly

deferential,” and we presume “counsel’s actions fell within the wide range of reasonable and

professional assistance.” Bone v. State, 77 S.W.3d 828, 833 (Tex. Crim. App. 2002).

       To overcome this presumption, an appellant must establish counsel’s ineffectiveness is

“firmly founded in the record.” Goodspeed v. State, 187 S.W.3d 390, 392 (Tex. Crim. App. 2005)


                                                -2-
                                                                                        04-21-00301-CR


(internal quotation marks omitted). When the record contains no direct evidence of counsel’s

reasons for the challenged conduct, we “will assume [] counsel had a strategy if any reasonably

sound strategic motivation can be imagined.” Lopez v. State, 343 S.W.3d 137, 143 (Tex. Crim.

App. 2011). The Texas Court of Criminal Appeals has made clear, in most cases, a silent record

providing no explanation for counsel’s actions will not overcome the strong presumption of

reasonable assistance. See Rylander v. State, 101 S.W.3d 107, 110 (Tex. Crim. App. 2003);

Badillo v. State, 255 S.W.3d 125, 129 (Tex. App.—San Antonio 2008, no pet.) (“[A] silent record

on the reasoning behind counsel’s actions is sufficient to deny relief.”). This is because trial

counsel should be afforded an opportunity to explain his actions before being denounced as

ineffective. Menefield v. State, 363 S.W.3d 591, 593 (Tex. Crim. App. 2012). “In the face of an

undeveloped record, counsel should be found ineffective only if his conduct was so outrageous

that no competent attorney would have engaged in it.” Prine, 537 S.W.3d at 117 (emphasis added

and internal quotation marks omitted).

                                              Discussion

        Here, Wilkins filed a motion for new trial, but he did not raise ineffective assistance of

counsel as a ground in his motion, and he did not request a hearing on the motion. As a result, the

record is silent as to trial counsel’s reasons for not lodging certain objections. Therefore, to prevail

on his claim, Wilkins must show his trial counsel’s failure to object was so outrageous no

competent attorney would have engaged in it. See id.

        Wilkins first argues Investigator Holloway’s testimony “crosses the line” when he testified

he believed I.J. “was being 100 percent credible and truthful with me” when she described the

incident between her and Wilkins. According to Wilkins, this testimony was inadmissible under

Texas Rule of Evidence 702 and Yount v. State, which prohibits an expert witness from directly

opining on a child complainant’s credibility and believability. See TEX. R. EVID. 702; Young v.


                                                  -3-
                                                                                      04-21-00301-CR


State, 872 S.W.2d 706, 712 (Tex. Crim. App. 1993). Wilkins points out other appellate courts

have deemed trial counsel’s failure to object to similar testimony as ineffective even in light of an

undeveloped record. See Fuller v. State, 224 S.W.3d 823 (Tex. App.—Texarkana 2007, pet. ref’d);

Sessums v. State, 129 S.W.3d 242 (Tex. App.—Texarkana 2004, pet. ref’d); Miller v. State, 757

S.W.2d 880 (Tex. App.—Dallas 1988, pet. ref’d).

       We recognize our Texarkana and Dallas sister courts found trial counsel ineffective in the

cases Wilkins cited. However, we are persuaded by recent decisions from our other sister courts,

which faced similar fact patterns. See Brantley v. State, No. 02-19-00349-CR, 2021 WL 3679239

(Tex. App.—Fort Worth Aug. 19, 2021, pet. ref’d) (mem. op., not designated for publication);

Cavett v. State, No. 07-17-00141-CR, 2018 WL 5075101 (Tex. App.—Amarillo Oct. 17, 2018, no

pet.) (mem. op., not designated for publication). In Brantley v. State, the Fort Worth intermediate

court deferred to trial counsel’s decision not to object to similar testimony. 2021 WL 3679239, at

*2-3. The court reasoned trial counsel’s closing argument showed he was not oblivious to the

improper bolstering testimony because he reminded the jury of its role as the factfinder and to

remember it was the one who decided whether to believe the complainant. Id. at 3. The court

reasoned trial counsel’s closing argument showed a possibility a reasonable trial strategy existed.

Id. at *2-3. Similarly, in this case, trial counsel focused much of his closing argument on calling

I.J.’s credibility into question and reminding the jury it was up to it whether to believe her

testimony and judge the case fairly. Accordingly, like the court in Brantley v. State, we conclude

the record shows trial counsel’s conduct could have been part of his trial strategy. Id. at *4.

       Additionally, in Cavett v. State, the Amarillo intermediate court reasoned it was not bound

by the Texarkana and Dallas courts, and it focused its inquiry on whether the result in the

proceeding would have been different if trial counsel had objected. 2018 WL 5075101, at *4. It

reasoned the result would not have been different because the complainant testified, and her


                                                -4-
                                                                                       04-21-00301-CR


testimony alone supported the finding of guilt. Id. Here, I.J. testified about the incident, and her

testimony supports the jury’s determination of guilty. See id. (citing TEX. CODE CRIM. PROC. ANN.

art. 38.07(a)(1), (b)(1)). We therefore conclude the outcome of the proceeding would not have

been different even if trial counsel had objected. Id. Accordingly, we overrule Wilkins’s

ineffective assistance of counsel challenges surrounding Investigator Holloway’s testimony.

       Wilkins next asserts his trial counsel’s assistance was ineffective because he failed to object

to extraneous offense evidence, which he argues was irrelevant and highly prejudicial.

Specifically, Wilkins argues his trial counsel filed a motion in limine seeking to exclude extraneous

evidence, but then counsel conceded at the pretrial hearing that evidence indicating Wilkins sold

small quantities of drugs could come into evidence. According to Wilkins, trial counsel’s

concession was irrational, and his trial counsel should not have mentioned this conduct and should

have objected to I.J.’s testimony when she testified she bought drugs from Wilkins.

       As in this case, the record is silent as to trial counsel’s reasons for his conduct, trial

counsel’s “[f]ailure to object to inadmissible extraneous-offense evidence can constitute a

plausible trial strategy.” Gilbert v. State, No. 14-02-00727-CR, 2003 WL 22176625, at *3 (Tex.

App.—Houston Sept. 23, 2003, no pet.) (mem. op., not designated for publication). Here, while

trial counsel may have initially sought to exclude extraneous offense evidence, the record shows

trial counsel’s strategy changed by the time the trial court heard trial counsel’s motion in limine.

During the hearing, trial counsel recognized evidence establishing Wilkins sold small quantities

of drugs had to come into evidence for context, and he focused his defense on challenging I.J.’s

credibility. See id. (holding counsel’s failure to object to extraneous offense evidence constituted

plausible trial strategy when record shows trial counsel’s strategy was to challenge complainant’s

credibility). Accordingly, we overrule Wilkins’s issue.




                                                -5-
                                                                                    04-21-00301-CR


                               ASSESSMENT OF ATTORNEY’S FEES

       Wilkins next contends the trial court erred in requiring him to reimburse the Kerr County

Department of Court Services for the representation of his court-appointed attorney. He explains

the trial court appointed an attorney to represent him and such appointment evidences his

indigency and inability to pay attorney’s fees. The State concedes Wilkins is indigent, and the

trial court’s assessment of attorney’s fees was erroneous.

       “A defendant who is determined by the court to be indigent is presumed to remain indigent

for the remainder of the proceedings in the case unless a material change in the defendant’s

financial circumstances occurs.” Cates v. State, 402 S.W.3d 250, 251 (Tex. Crim. App. 2013)

(quoting TEX. CODE CRIM. PROC. art. 26.04(p)) (internal quotation marks omitted). Here, the

record establishes a court-appointed attorney represented Wilkins at trial and on appeal, and there

is no evidence a material change in Wilkins’s financial circumstances has occurred. We therefore

conclude Wilkins was indigent and unable to afford counsel, and the trial court erred in requiring

him to reimburse the court services for his attorney’s fees. See id; Herrera v. State, 527 S.W.3d

675, 680 (Tex. App.—Houston [14th Dist.] 2017, pet. ref’d) (holding trial court erred in requiring

appellant to reimburse court services when no evidence appellant’s indigency status changed).

Accordingly, we sustain Wilkins’s issue concerning attorney’s fees and reform the trial court’s

judgment to delete the assessment of attorney’s fees.

                                          CONCLUSION

       Based on the foregoing, we reform the trial court’s judgment to delete the assessment of

attorney’s fees and affirm the judgment as reformed.


                                                 Luz Elena D. Chapa, Justice

Do Not Publish



                                               -6-